Citation Nr: 0936378	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD), on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from November 1970 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that action, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The effective date was determined to be December 
5, 2001.  The appellant was notified of that action and he 
subsequently appealed to the Board for review.  
 
While on appeal, the RO awarded a 50 percent disability 
rating via a rating action of July 2005.  The effective date 
was determined to be December 5, 2001.  This was not a full 
grant of the benefit sought on appeal because a higher rating 
was (and is) available.  Regarding a claim for an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, that issue remained before the Board.  

The Board then reviewed the appellant's claim and in December 
2006, the Board issued a Decision on the merits of the claim.  
In that Decision, the Board found that the medical evidence 
did not support the appellant's assertions that his PTSD 
should be assigned a disability rating in excess of 50 
percent.  Hence, the claim was denied.  The appellant was 
notified of that action and he subsequently appealed to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  

In response to the appeal being before the Court, the 
appellant, through his attorney, submitted a Joint Motion for 
Remand.  The Court then adopted the Joint Motion for Remand 
and issued an Order, in May 2008, that granted the motion and 
vacated the Board's December 2006 Decision.  The claim has 
since been returned to the Board for action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As reported above, the Board issued a Decision on the merits 
of the appellant's claim in December 2006.  The Board found 
that the evidence did not support a disability evaluation in 
excess of 50 percent and the appellant appealed that 
Decision.  The Court then adopted the Joint Motion for Remand 
submitted by the appellant's private attorney.  In adopting 
that Joint Motion, the Court concluded that the Board did not 
provide an adequate reasons and bases in its December 2006 
Decision.  It appears that the Court was intimating that the 
Board should have discussed in a more detailed manner whether 
the appellant's disability produced symptoms and 
manifestations that would have warranted the assignment of a 
70 percent disability rating or higher for his PTSD.  

In this instance, and in order to address the purported 
deficiencies enumerated by the Court, it is the Board's 
belief that the claim should be returned to the RO so another 
psychiatric examination may be accomplished.  This is being 
done so that the Board will have contemporaneous medical 
evidence before it concerning the severity of the appellant's 
PTSD.  Such evidence will further assist the Board in 
providing evidence in its reasons and bases - a point noted 
as deficient by the Court.  The Board therefore finds that a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  It is the Board's 
opinion that such an examination should be afforded the 
appellant before any further action on the appellant's claim 
occur.  

It was further noted that, per the Court, the Board erred 
when it did not discuss whether an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b) should have been assigned.  
In reviewing the original Board Decision it is true that 38 
C.F.R. § 3.321(b) was not discussed either by the Board or 
previously by the RO.  Because the appellant has not been 
provided with information as to how he may prevail on a claim 
involving an extraschedular evaluation, it is the 
determination of the Board that the claim must be returned to 
the RO for additional action and development.  The RO must 
evaluate whether an extraschedular evaluation is warranted 
pursuant to 38 C.F.R. § 3.321, and then issue any appropriate 
documents depending upon the outcome of the RO's decision.  

Hence, to ensure that the VA has met its duty to assist the 
service member in developing the facts pertinent to his 
claim, in accordance with the VCAA, and to ensure full 
compliance with due process requirements, this case must be 
REMANDED to the RO for the further development of evidence.  
Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to 38 C.F.R. § 
3.321(b) (2008) and 38 C.F.R. § 4.16(b) 
(2008).  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the service 
member and ask that he identify all 
sources of medical treatment received 
since June 2006 for his service-connected 
PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested. All records obtained should 
be added to the claims folder. If 
requests for any private treatment 
records are not successful, the RO should 
inform the service member of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2008).

3.  The RO should contact the service 
member's previous employer and inquire as 
to the reason the service member is no 
longer working for that company.  Of 
particular interest is whether the 
service member "retired" or "quit" or 
"retired because of a medical 
disability".  Any information obtained 
should be included in the claims folder 
for review.

4.  The RO should contact the service 
member and ask him whether he is now 
receiving any type of benefits from the 
Social Security Administration (SSA).  If 
the service member responds positively, 
the RO should then request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

5.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the service member's medical 
history, education and employment 
history, and social and industrial 
capacity.  The social worker who conducts 
this survey should identify those 
activities that comprise the service 
member's daily routine.  With regard to 
his employability, the service member 
should be asked to provide the names and 
addresses of businesses where he has 
worked and or sought employment.  Any 
potential employment opportunities should 
be identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

6.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the service member to be afforded a 
psychiatric examination.  This 
examination should be accomplished in 
order to determine the extent and 
severity of the service-connected 
psychiatric disorder and whether this 
disability prevents the service member 
from obtaining and maintaining gainful 
employment.  The examination is also 
being accomplished so that current 
symptoms and manifestations produced by 
the psychiatric disorder may be 
chronicled, included in the claims 
folder, and reviewed for the purpose of 
possibly granting an increased rating.  
If possible, the examination should not 
be accomplished by the service member's 
VA primary psychiatric care doctor.  The 
examiner should be provided a copy of 
this remand together with the service 
member's entire claims folder, and the 
examiner is asked to indicate whether he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

Following examination of the service 
member, the examiner should indicate the 
exact diagnosis or diagnoses of the 
service member's psychiatric disorder(s), 
and should identify what symptoms, if 
any, the service member currently 
manifests, or has manifested in the 
recent past, that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination, and the examiner must 
express his or her final diagnosis taking 
into account the rating criteria for 
psychiatric disorders.

The examiner must also discuss the 
effect, if any, of the service member's 
disorder on his social and industrial 
adaptability, as opposed to any 
nonservice-connected physical and/or 
psychiatric disorder(s), if any.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
service member's work history.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the service member's service-connected 
disorder consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
must provide a comprehensive report 
including complete rationale for all 
conclusions reached.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

7.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim for an 
increased evaluation for PTSD.  If the benefits sought on 
appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the service member is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



